DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention III (claims 9 – 13) in the reply filed on September 9, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 – 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “unbolting the damaged polymer adapter from the hopper tee.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the step of ‘uncoupling the damaged polymer adapter from the hopper tee,’ previously set forth in claim 1, or whether Applicant intends the limitation to set forth a step of ‘unbolting’ which is separate and independent from the ‘uncoupling’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to, and further define, the ‘uncoupling’ step previously set forth.
Claim 11 contains the trademark/trade name “Victaulic”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a “coupler” and, accordingly, the identification/description is indefinite.
Claim 12 recites the limitation “bolting the second polymer adapter to the hopper tee.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the step of ‘coupling a second polymer adapter to and between the hopper tee and the pipe’ previously set forth in claim 1, or whether Applicant intends the limitation to set forth a step of ‘bolting’ which is separate and independent from the ‘coupling’ 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (European Patent Application Publication Number EP 1199505 A2) in view of Rumminger (U.S. Patent Number 6,996,976), Applicant’s Admitted Prior Art (AAPA), and Thomson (U.S. Patent Application Publication Number 2005/0230099).
As to claim 9, Smith teaches a modular hopper tee (abstract) comprising: an adapter that is coupled to the hopper tee (figure 1, element 10 being the ‘adapter’ and element 3 being the ‘hopper tee’; page 4, paragraphs 16 and 19); and a pipe coupled to the adapter (figure 1, element 1 being the ‘pipe’; page 4, paragraph 16).
However, while Smith teaches use of the adapter, Smith does not teach the material of the adapter. Rumminger teaches a pipe connection (abstract) comprising: an adapter that is coupled to a first pipe (figure 4, element 60 being the ‘first pipe’ and element 40 being the ‘adapter’; column 5, line 62 – column 6, line 11), and a second pipe coupled to the adapter (figure 4, elements 21 and 22 being the ‘second pipe’; column 5, line 58 – column 6, line 11). Rumminger further teaches the adapter comprising a polymer material (figure 4, element 40; column 6, lines 23 – 45). It would 
However, Smith in view of Rumminger does not teach repairing the modular hopper tee. AAPA teaches that individual components of hopper tees are known in the art to fail and require replacement (Specification, page 4, first paragraph). It would have been obvious to one skilled in the art to replace the adapter of Smith in view of Rumminger upon failure, as taught by AAPA, because AAPA teaches that individual components of hopper tees are prone to failure and require replacement.
However, AAPA teaches replacement of individual components of hopper tees by replacing the entire hopper tee, rather than limiting replacement only to the failed component. Thomson teaches a tubing assembly (abstract) which comprises a sealing adapter between two components of the assembly (figure 1, element 6 being the ‘adapter’ and elements 1 and 2 being the ‘components’; page 3, paragraphs 27 and 29). Thomson further teaches that the sealing adapter is known to fail and, upon failure of the sealing adapter, Thomson teaches replacing only the failed sealing adapter (page 2, paragraph 26). It would have been obvious to one skilled in the art to replace a failed sealing adapter of Smith in view of Rumminger, as taught by AAPA, by replacing only the failed sealing adapter, as taught by Thomson, because one skilled in the art would 
One skilled in the art would have further appreciated that removing and replacing the adapter of Smith in view of Rumminger, as taught by Thomson, requires uncoupling the adapted polymer adapter from the hopper tee (Smith, figure 1, elements 10 and 3), uncoupling the damaged polymer adapter from the pipe (figure 1, elements 10 and 1), and coupling a second polymer adapter to and between the hopper tee and the pipe (figure 1, elements 10, 3, and 2).
As to claim 10, uncoupling the damaged polymer adapter from the hopper tee comprises unbolting the damaged polymer adapter form the hopper tee (Smith, figure 1, elements 10, 3, and 24).
As to claim 11, uncoupling the damaged polymer adapter from the pipe includes manipulating a coupler (Smith, figure 1, elements 6, 24, and 26 being the ‘coupler’).
As to claim 12, coupling the second polymer adapter to and between the hopper tee and the pipe comprises bolting the second polymer adapter to the hopper tee (Smith, figure 1, elements 10, 3, and 24).
As to claim 13, wherein uncoupling the damaged polymer adapter form the hopper tee, uncoupling the damaged polymer adapter from the pipe, and coupling the second polymer adapter to and between the hopper tee and the pipe occur while the hopper tee is coupled to a bulk hopper (Smith, figure 1, element 1 being the ‘bulk hopper’).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726